DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 -17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 15, the limitation recites “wherein the control circuit is configured to store, for types of ultraviolet-curing resins, peak wavelengths of ultraviolet lights suited to curing the types of the ultraviolet-curing resins, respectively” is 
Regarding claim 16, the limitation recites “acquiring a target peak wavelength of an ultraviolet light suited to curing an ultraviolet-curing resin; and acquiring a relationship between a temperature of a light-emitting element and a peak wavelength of an ultraviolet light to be emitted by the light-emitting element” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a target peak wavelength of an ultraviolet light suited to curing an ultraviolet-curing resin? Where is a target peak wavelength of an ultraviolet light coming from? And what is a relationship between a temperature of a light-emitting element and a peak wavelength of an ultraviolet light? The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Regarding claim 17, the limitation recites “acquiring a target peak wavelength and target radiant flux of an ultraviolet light suited to curing an ultraviolet-curing resin; acquiring a first relationship between a temperature of a light-emitting element and a peak wavelength of an ultraviolet light to be emitted by the light-emitting element; and acquiring a second relationship between radiant flux of the ultraviolet light and a current flowing in the light-emitting element” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a target peak wavelength and target radiant flux of an ultraviolet light suited to curing an ultraviolet-curing resin? Where is a target peak wavelength and target radian flux of an ultraviolet light coming from? What is a first relationship between a temperature of a light-emitting element and a peak wavelength of an ultraviolet light? And what is a second relationship between radiant flux of the ultraviolet light and a current flowing in the light-emitting element? The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9 and 11-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sumiyama et al. (U.S Publication No. 20090016390 A1).
Regarding claim 1, Sumiyama discloses an ultraviolet irradiation device (see fig. 1-14), comprising: 
a light-emitting element (which is a light source 10 includes a light emitting unit 10, see fig. 1, 5, 7-8 and 10, abstract) configured to emit an ultraviolet light (which is  a laser light source that irradiates monochromatic light, see paragraph [0004], and a 
a temperature control element (which is a control unit 20 includes temperature sensors (state detecting unit) 21, Peltier elements (state changing unit) 22, and a temperature adjusting unit 23) configured to control a temperature of the light-emitting element (via temperature sensors 21 and Peltier elements 22), (see fig. 1, 5, 7-8 and 10, paragraph [0069]-[0074]); and 
a control circuit (which is a control unit 20 includes temperature sensors (state detecting unit) 21, Peltier elements (state changing unit) 22, and a temperature adjusting unit 23) configured to control the temperature control element based on a voltage of the light-emitting element so as to control a peak wavelength of the ultraviolet light (via a temperature adjusting unit 23), (see fig. 1, 5, 7-8 and 10, paragraph [0075], and [0158]-[0161]).
Regarding claim 2, Sumiyama discloses the ultraviolet irradiation device according to claim 1, wherein the control circuit (via a control unit 20 includes temperature sensors (state detecting unit) 21, Peltier elements (state changing unit) 22, and a temperature adjusting unit 23) configured to control a temperature of the light-emitting element (via temperature sensors 21 and Peltier elements 22) is configured to estimate the temperature of the light-emitting element based on the voltage and controls the temperature control element based on a relationship between the temperature of the light-emitting element and the peak wavelength of the ultraviolet light to be emitted by the light-emitting element (see paragraph [0075] and [0158]-0161]).
Regarding claim 3, Sumiyama discloses the ultraviolet irradiation device according to claim 1, wherein the control circuit (via a control unit 20 includes temperature sensors (state detecting unit) 21, Peltier elements (state changing unit) 22, and a temperature adjusting unit 23) is configured to control the temperature control element based on the voltage of the light-emitting element while the light-emitting element is emitting the ultraviolet light (see paragraph [0004], and [00158-[0161]).
Regarding claim 7, Sumiyama discloses an ultraviolet irradiation device (see fig. 1-14). comprising: 
light-emitting elements (which are light-emitting elements (semiconductor lasers; LDs) 11a, 11b, 11c, 11d, 11e, and 11f that emit laser beams, see fig. 1, 5, 7-8 and 10, and abstract) configured to emit ultraviolet lights (which is  a laser light source that irradiates monochromatic light, see paragraph [0004], and a projection type image display apparatus including a laser light source that irradiates monochromatic light is inherently emitting ultraviolet lights) having respective peak wavelengths, the respective peak wavelengths being different from each other (see paragraph [0009], [0064]-[0065]);
a temperature control element (which is a control unit 20 includes temperature sensors (state detecting unit) 21, Peltier elements (state changing unit) 22, and a temperature adjusting unit 23) configured to control a temperature of the light-emitting elements (via temperature sensors 21 and Peltier elements 22), (see fig. 1, 5, 7-8 and 10, paragraph [0069]-[0074]); and 
a control circuit (which is a control unit 20 includes temperature sensors (state detecting unit) 21, Peltier elements (state changing unit) 22, and a temperature 
Regarding claim 9, Sumiyama discloses the device according to claim 7, wherein the respective peak wavelengths of the ultraviolet lights are configured to be controlled within predetermined ranges, and the predetermined ranges of at least two of the light-emitting elements partially overlap with each other (see fig. paragraph [0065]-0068]).
Regarding claim 10, Sumiyama discloses the device according to claim 9, wherein a width in which the predetermined ranges of the at least two of the light-emitting elements overlap with each other is 5 nm or less (which is a difference among the selected wavelengths is 5 nm at the maximum, see paragraph [0079]).
Regarding claim 11, Sumiyama discloses the device according to claim 7, wherein the control circuit is configured to control the temperature control element based on a voltage of the light-emitting element (see paragraph [00158]-[00161]).
Regarding claim 12, Sumiyama discloses the device according to claim 7, wherein the control circuit is configured to control the temperature control element based on a voltage of one of the light-emitting elements (see paragraph [00158]-[0161]) while the one of the light-emitting elements is emitting one of the ultraviolet lights (which is  a laser light source that irradiates monochromatic light, see paragraph [0004], and a projection type image display apparatus including a laser light source that irradiates monochromatic light is inherently emitting one of the ultraviolet lights).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiyama et al. (U.S Publication No. 20090016390 A1) in view of Iwahashi et al. (U.S Publication No. 20150264772 A1).
Regarding claims 4 and 13, Sumiyama discloses the ultraviolet irradiation device according to claims 1 and 7, except for specifying that wherein the control circuit is configured to control the light-emitting element to perform pulse irradiation of the ultraviolet light.
Iwahashi, on the other hand, discloses a lighting equipment, an illumination device, and a light emitting module comprising a control circuit 4f individually sets the duty ratio of the first red light-emitting element 12a, the second red light-emitting element 12b, and the white light-emitting element 12c in accordance with the dimming ratio, and performs pulse-width modification (hereinafter, PWM) control of the first red light-emitting element 12a, the second red light-emitting element 12b and the white light-emitting element 12c (see fig. 8, paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the control circuit as taught by Sumiyama with the control circuit as taught by Iwahashi in order to sets the duty ratio of 
Regarding claims 5 and 14, Sumiyama discloses all the limitations of the ultraviolet irradiation device according to claims 4 and 13, except for specifying that wherein a pulse width of the pulse irradiation is 10 milliseconds or less, and a duty ratio of the pulse irradiation is 0.01 or less.
However, Iwahashi discloses a lighting equipment, an illumination device, and a light emitting module comprising a control circuit 4f individually sets the duty ratio of the first red light-emitting element 12a, the second red light-emitting element 12b, and the white light-emitting element 12c in accordance with the dimming ratio, and performs pulse-width modification (hereinafter, PWM) control of the first red light-emitting element 12a, the second red light-emitting element 12b and the white light-emitting element 12c (see fig. 8, paragraph [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that Sumiyama in view of Iwahashi discloses a pulse width of the pulse irradiation is 10 milliseconds or less, and a duty ratio of the pulse irradiation is 0.01 or less, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sumiyama et al. (U.S Publication No. 20090016390 A1) in view of Fiset et al. (U.S Publication No. 20070276455 A1).
Regarding claim 8, Sumiyama discloses all the limitations of the device according to claim 7, except for specifying that wherein the respective peak wavelengths of the ultraviolet lights that are emittable by the light-emitting elements are not less than 365 nm and not more than 405 nm.
Fiset, on the other hand, discloses a skin tanning chamber comprising at least one light emitting diode emitting a UVA light, wherein the respective peak wavelengths of the ultraviolet lights that are emittable by the light-emitting elements are not less than 365 nm and not more than 405 nm (which are LED as a UV light source such as LED types include, but are not limited to, Cree (peak wavelengths of 405, 395 and 365 nm), Nichia (peak wavelengths of 395, 380, 375 and 365 nm), Toyoda Gosei, Marubeni America Corporation (364-380 nm), Crystal IS in collaboration with Palo Alto Research Center (355-365 nm), see paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the light emitting elements as taught by Sumiyama with LEDs as a UV light source provide the capability of controlling the wavelengths produced as taught by Fiset in order selectively controlling specific LED types within the light therapy device sequences of light can be applied at predetermined or arbitrary patterns with varying wavelengths (see paragraph [0052] by Fiset).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        06/04/2021